06/25/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                             Case Number: DA 21-0139


                                       DA 21-0139
                                    _________________



 IN THE MATTER OF:

 A.S.,                                                                ORDER

               A Youth in Need of Care.


                                    _________________

         Counsel for Appellant has filed a second motion for an extension of time within
which to file the opening brief. Good cause appearing,
         IT IS HEREBY ORDERED that motion is GRANTED. Appellants’ opening brief
shall be filed on or before August 13, 2021.
         The Court will not be inclined to grant any further extensions.




                                                                                  Electronically signed by:
                                                                                        Mike McGrath
                                                                           Chief Justice, Montana Supreme Court
                                                                                        June 25 2021